OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden Hours per response 10.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* RedEnvelope, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 75733R601 (CUSIP Number) May 10, 2007 (Date of Event Which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [_]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMD control number. SEC 1745 (3-06) Page 1 of 8 Pages CUSIP No. 75733R601 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Glenhill Advisors, LLC 13-4153005 2Check the Appropriate Box if a Member of a Group (See Instruction) (a)[ ] (b)[X] 3SEC Use Only 4Citizen or Place of Organization Delaware Number of5Sole Voting Power1,164,912 Shares Beneficially 6Shared Voting Power 0 Owned by Each 7Sole Dispositive Power1,164,912 Reporting Person With: 8Shared Dispositive Power0 9Aggregate Amount Beneficially Owned by Each Reporting Person 1,164,912 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 12.1% 12Type of Reporting Person (See Instructions) IA, HC Page 2 of 8 Pages CUSIP No. 75733R601 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Glenn J. Krevlin 2Check the Appropriate Box if a Member of a Group (See Instruction) (a)[ ] (b)[X] 3SEC Use Only 4Citizen or Place of Organization United States Number of 5Sole Voting Power 1,164,912 Shares Beneficially 6Shared Voting Power 0 Owned by Each 7Sole Dispositive Power Reporting Person With: 8Shared Dispositive Power0 9Aggregate Amount Beneficially Owned by Each Reporting Person 1,164,912 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 12.1% 12 Type of Reporting Person (See Instructions) HC Page 3 of 8 Pages CUSIP No. 75733R601 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Glenhill Capital Management, LLC 13-4146739 2Check the Appropriate Box if a Member of a Group (See Instruction) (a)[ ] (b)[X] 3SEC Use Only 4Citizen or Place of Organization Delaware Number of5Sole Voting Power0 Shares Beneficially6Shared Voting Power1,164,912 Owned by Each 7Sole Dispositive Power 0 Reporting Person With: 8Shared Dispositive Power1,164,912 9Aggregate Amount Beneficially Owned by Each Reporting Person 1,164,912 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 12.1% 12 Type of Reporting Person (See Instructions) IA, HC Page 4 of 8 Pages CUSIP No. 75733R601 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Glenhill CapitalLP 13-4149785 2Check the Appropriate Box if a Member of a Group (See Instruction) (a)[ ] (b)[X] 3SEC Use Only 4Citizen or Place of Organization Delaware Number of5Sole Voting Power0 Shares Beneficially6Shared Voting Power747,561 Owned by Each 7Sole Dispositive Power 0 Reporting Person With: 8Shared Dispositive Power747,561 9Aggregate Amount Beneficially Owned by Each Reporting Person 747,561 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 7.8% 12 Type of Reporting Person (See Instructions) PN Page 5 of 8 Pages Item 1(a) Name of Issuer RedEnvelope, Inc. Item 1(b) Address of Issuers Principal Executive Offices: 149 New Montgomery Street San Francisco, California 94105 Item 2(a) Name of Persons Filing: Glenhill Advisors, LLC, Glenn J. Krevlin,Glenhill Capital Management, LLC and Glenhill Capital LP Glenn J. Krevlin is the managing member and control person of Glenhill Advisors, LLC.Glenhill Advisors, LLC is the managing member of Glenhill Capital Management, LLC.Glenhill Capital Management, LLC is the general partner and investment advisor of Glenhill Capital LP, a security holder of the issuer, and sole shareholder of Glenhill Capital Overseas GP, Ltd.Glenhill Capital Overseas GP, Ltd. is general partner of Glenhill Capital Overseas Master Fund, LP, a security holder of the issuer. Item 2(b) Address of Principal Business Office or, if none Residence: 598 Madison Avenue, 12th Floor New York, NY 10022 Item 2(c) Citizenship: See the response(s) to Item 4 on the attached cover page(s). Item 2(d) Title of Class of Securities: Common Stock Item 2(e) CUSIP Number: 75733R601 Item 3 If this statement is filed pursuant to Rules 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: Not Applicable Page 6 of 8 Pages Item 4Ownership (a) Amount Beneficially owned: See the response(s) to Item 9 on the attached cover page(s). (b) Percent of Class: See the response(s) to Item 11 on the attached cover page(s). (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: See the response(s) to Item 5 on the attached cover page(s). (ii) Shared power to vote or to direct the vote: See the response(s) to Item 6 on the attached cover page(s). (iii) Sole power to dispose or direct the disposition of: See the response(s) to Item 7 on the attached cover page(s). (iv) Shared power to dispose or direct the disposition of: See the response(s) to Item 8 on the attached cover page(s). Item 5Ownership of five percent or less of a class. Although this statement is being filed in order to provide notice of dissolution of a group of which the reporting persons previously were members, the reporting persons nonetheless continue to be the beneficial owners of more than five percent of the class of securities. Item 6Ownership of more than five percent on behalf of another person. Not Applicable Item 7Identification and Classification of the Subsidiary which acquired the Security being reported by the Parent Holding Company. Not Applicable Item 8Identification and Classification of Members of the Group. Not Applicable Item 9Notice of Dissolution of Group. See Exhibit 99.1 Notice of Dissolution of Group. Item 10 Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 7 of 8 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. DATE:May 21, 2007 GLENHILL ADVISORS, LLC By: /s/ GLENN J. KREVLIN Name: Glenn J. Krevlin Title:Managing Member GLENHILL CAPITAL MANAGEMENT, LLC By:GLENHILL ADVISORS, LLC Title:Managing Member By: /s/ GLENN J. KREVLIN Name:Glenn J. Krevlin Title:Managing Member /s/ GLENN J. KREVLIN Name: Glenn J. Krevlin GLENHILL CAPITAL LP By: GLENHILL CAPITAL MANAGEMENT, LLC General Partner By:GLENHILL ADVISORS, LLC Managing Member By: /s/ GLENN J. KREVLIN Name:Glenn J. Krevlin Title:Managing Member Page 8 of 8 Pages
